After a continuance, nisi, the opinion of the Court was drawn up by
Emery J.
This is a case of exceptions. The defendant’s counsel requested the Judge to instruct the jury, that whatever might have been the secret object of the plaintifij yet, if he persuaded the debtors to convey to him with a view to delay or defraud their creditors, and they were induced by his representations and promises to convey their property to him with such a design on their part, which design was known and encouraged by him, and which design was also held out by him, as his object, that it constituted such a fraud upon creditors as vitiated the transaction, although his sole motive might have been to secure his own demand against them; and he was estopped to deny that such was his intention and object, when such was the only object avowed.
But on this point the Chief Justice said, that it was altogether a question of evidence ; that they must be satisfied that his own security was not the sole object which the plaintiff had in view ; that he must have, had the design on his part to aid the debtors in defrauding their creditors ; and if they were satisfied that the plaintiff had no other object in view, but his own security; if there" was no fraudulent design towards creditors on his part, then the transfer was a valid pne, and the plaintiff must prevail. That it was in itself no fraud to give or receive a pledge for the payment of an honest debt; especially if the pledge did not exceed in value the amount of the debt; that if this however was done collusively *107while the real object was to delay or defeat other creditors, it could not be sustained ; and he left, this point to the jury, as a question of evidence ; at the same time remarking to them, that they would consider whether the plaintiff was not looking only to his own security, and whether his suggestions to Washburn &f Fling, that unless they secured him, the property was exposed to the attachment of others, were not made with a view to bring them into the measure. The jury returned their verdict for the plaintiff.
To require the direction from the Court to the jury, in the precise terms of the request, would be going a length that we apprehend decided cases do not warrant. The doctrine of estoppel does not apply to this case. Even in the case of a deed it does not invariably control. In Foe, on the demise of Freeland v. Burt, 1 T. R. 701, on trial of an ejectment for a cellar and wine vaults in Westminster; the lessor was not estopped by his deed from going into evidence to shew, that the cellar was not intended to be demised. “ It wvas deemed by the Court, that considering the nature “ of the property, it was proper to let in evidence to shew the ec state and condition of it at the time the lease was granted. Prima “facia, indeed the property in the cellar would pass by the demise, “ hut that might be regulated and explained by circumstances.” By much stronger reason should the circumstances be all opened to the consideration of a jury, when a contest arises, as to a transfer of property from embarrassed debtors to secure an honest debt; more especially if other honest creditors are likely to be aifocted by the alienation. Here it would ,seem there was no deficiency in quantity of evidence. The whole of it. was particularly charged upon their consideration. It is possible that bad we been sitting as jurors, we might have come to a different conclusion from what, they did. Doubtless the circumstances appearing in the course of evidence, calculated to impeach the transaction, were powerfully urged to the jury, the proper tribunal to give to them their just estimation. The proof in all cases relating to fraudulent conveyances, to bo availing, as stated in the opinion of the Court, in Howe v. Ward, cited and relied on by the defendant’s counsel, “ must be found suf- “ ficient to convince the jury, that the conveyance was made for “ the purpose of defrauding a creditor in particular, or subsequent “ creditors generally, as well as those, who were creditors at the *108time, if there were any such.” The late Chief Justice then proceeds to deduce a number of propositions. The first is, “ if a con- “ veyance is made by a man who is insolvent upon a good and “ sufficient consideration advanced to him, but not bona fide, and “ the purchaser is conusant of and assenting to tire fraudulent intent, “ it is void against creditors.” On this the defendant relies as justifying his request for direction, that the plaintiff was estopped.' We cannot coincide with his views. The fraudulent intent was to be found not by application of the principle of estoppel, which has been thought unfavorable to die development of truth, but by subjecting all the acts and sayings of the parties at the transfer, and before and after, in this case, situated as it is by the evidence, to the severe discrimination of an impartial tribunal. We should be rejoiced, if we could be successful in suppressing every species of fraud. Here both the debtors were called, as witnesses, and a contrariety of evidence was submitted to the jury. They had the direction of the Court “ that they must be satisfied, that the plain- “ tiff had the design on his part to aid the debtors in defrauding “ their creditors, and that he had no other object in view but his “ own security. If there was no fraudulent design toward creditors “ on his part, the plaintiff must prevail. That it was no fraud to “ give or receive a pledge for an honest debt; that if this however “ was done collusively, while the real object was to delay or defeat “ other creditors, it could not be sustained.”
We do not perceive, that the jury were wrongfully instructed, and there must be judgment on tire verdict.